  Case: 1:13-cr-00474-CAB Doc #: 61 Filed: 09/07/21 1 of 2. PageID #: 402




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



UNITED STATES OF AMERICA,                      )   CASE NO. 1:13cr474
                                               )
   Plaintiff,                                  )
                                               )
   v.                                          )   Senior Judge Christopher A. Boyko
                                               )
TERRANCE DOWLEN,                               )
                                               )
   Defendant.                                  )   ORDER



         This matter was before the Court on August 31, 2021, for hearing on the

Government’s request for revocation of Defendant’s supervised release. The Defendant

was present and represented by counsel.

         A Supervised Release Violation hearing was held by Magistrate Judge Jonathan

D. Greenberg on June 4, 2021, at which time the Defendant was advised of the following

violations: 1) Violation of Standard Condition of Supervision that requires Mr. Dowlen to

report to the probation officer as directed; 2) Neglected to Comply with Mental Health

Treatment; and 3) Neglected to Attend Cognitive Behavioral Program. The Magistrate

Judge issued a Report and Recommendation on the same date. The Court adopts the

Magistrate Judge’s Report and Recommendation.
  Case: 1:13-cr-00474-CAB Doc #: 61 Filed: 09/07/21 2 of 2. PageID #: 403




         The Court finds Defendant in violation of his supervised release. Defendant's

supervision to continue with the same conditions as previously imposed and continued

attendance in the Reentry Program Session.

       IT IS SO ORDERED.


                                    s/ Christopher A. Boyko
DATED: September 7, 2021            CHRISTOPHER A. BOYKO
                                    SENIOR UNITED STATES DISTRICT JUDGE
